                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOC#:
                                                                    DATE FILED: I    11 j
                                                                                   z.,,o
                                                                                         .


 YVONNE DAVIS, as Grandparent and
 Natural Guardian of 0. C.,

                             Plaintiffs,
                                                                  No. 19-CV-8369 (RA)
                        V.

                                                                        ORDER
 RICHARD CARRANZA, in his official
 capacity as Chancellor of the New York City
 Department of Education, NEW YORK
 CITY DEPARTMENT OF EDUCATION,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiffs' motion for a preliminary injunction is hereby stayed in light of the fact that the

New York City Department of Education will fund O.C.'s placement at iBRAIN pending Judge

Torres's decision on the merits in YD. v. Carranza, et al., 19-CV-10123. Within one week of

Judge Torres's decision, the parties shall confer and submit a joint letter proposing next steps

including but not limited to: (1) the parties' respective views on the effect of Judge Torres's

decision on the merits of this action, (2) the parties' respective views on whether any supplemental

briefing is necessary on Plaintiffs' motion for a preliminary injunction, and (3) a proposed briefing

schedule for any motion for attorneys' fees.

SO ORDERED.                                                  ·1

 Dated:    January 7, 2020
           New York, New York

                                                  Ronni
                                                  United States District Judge
